DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-6, 8, 10, 12, 14 & 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detecting the interaction between the user and the robot and sending information to the controller of the robot, does not reasonably provide enablement for the omitted element of having.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. Regarding claims 1, 6 and 8 where applicant has omitted the element of having, “before the displaying the interaction to the user”, as previously included in claim 4 dated 08/23/2021.  This step is required as pointed out in applicant specification paragraph 124 [the paragraph is presented below for convenience], where they describe that before displaying of the interaction is carried out unit 603 is configured to calculate before displaying.  The hardware is set up so as the calculation occurs and then the system displays information about the interaction between the robot and the user.   Hence, the essential step as described above is required as per applicant’s specification and its removal changes the scope of the invention.  
“[OO124]When calculating parameters of the interaction, the apparatus 60 for robotic programming can further comprising a calculating module 603, configured to calculate, before the displaying module 602 displays the interaction to the user 40, parameters of the interaction (such as parameters of the first data model's reaction from the interaction , the second data model's reaction from the interaction, etc.”
Claims 1, 3, 5-6, 8, 10, 12, 14 & 17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the essential step of having the system calculate before displaying as described in paragraph 124 [the paragraph is presented above for convenience], which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Regarding claims 1, 3, 5-6, 8, 10, 12, 14 & 17, where applicant removed the step of, “before the displaying the interaction to the user”, which was omitted when the claim was rolled up into the independent claims, this step is believed to be requires as per the specification as the hard ward is set up to have the information calculated then displayed as per paragraph 124 [the paragraph is presented above for convenience].  Hence, it is suggested that applicant add this step back to remove the 112th issue and the case can be allowed.  
Allowable Subject Matter

Claims 1, 3, 5-6, 8, 10, 12, 14 & 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, above.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664